DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Dudney on 3/14/2022.

The application has been amended as follows: 

1.-39.  (Cancelled) 

	40. (Currently Amended) An apparatus, comprising:
	a processor configured to cause a base station to:
		establish a connection with a user equipment (UE), wherein the connection uses a first radio access technology (RAT);
		receive a capability report from the UE;
		determine, based on the capability report, that the UE is capable of detecting transmissions of a second RAT, wherein the second RAT is a non-cellular RAT;
		in response to the determination that the UE is capable of detecting transmissions of the second RAT, transmit monitoring parameters to the UE, the monitoring parameters including: 
			an observation window at a specific time; and
			a number of observations to perform within the observation window, wherein the number of observations is greater than 2;
		monitor traffic load of the second RAT based on a second number of observations which is greater than 2 within the observation window to determine a monitored traffic load;
		determine that there is a level of traffic of the first RAT during the observation window at the specific time based on traffic of at least one other cellular base station;
		receive an event-based traffic load report from the UE indicating a reported traffic load of the second RAT during the observation window at the specific time, wherein the event-based traffic load report comprises an indication of a reported traffic load of the second RAT based on the observation window and the number of observations, wherein the reported traffic load is a percentage of observations within the observation window for which the second RAT is measured to be busy; 
		determine a calibrated traffic load by calibrating the reported traffic load of the second RAT during the observation window at the specific time by excluding contributions on the level of traffic of the first RAT during the observation window at the specific time; and
		determine that a hidden network of the second RAT is present at a location of the UE, wherein the determination is based at least in part on a comparison of the monitored traffic load and the calibrated 

	41. (Currently Amended) The apparatus of claim 40, wherein:
	the base station is a cellular base station; and
	the first RAT is 5G NR
 
	
	42. (Currently Amended) The apparatus of claim 41, wherein the level of traffic of the first RAT during the observation window at the specific time is further based on scheduling information 

	43. (Currently Amended) The apparatus of claim 42, wherein the processor is further configured to cause the base station to:
	avoid scheduling cellular traffic during the observation window at the specific time 

	44. (Currently Amended) The apparatus of claim 40, wherein the comparison of the monitored traffic load and the calibrated traffic load 
	determining a difference between a monitored traffic load and the calibrated traffic load 
	comparing the difference to a threshold.

	45. (Previously Presented) The apparatus of claim 40, wherein the event-based traffic load report is responsive to a traffic load of the second RAT exceeding a threshold. 

event-based traffic load report 
	
	47. (Currently Amended) A base station, comprising:
	a radio; and
	a processor operably coupled to the radio and configured to cause the base station to:
		establish a connection with a user equipment (UE), wherein the connection uses a first radio access technology (RAT);
		receive a capability report from the UE;
		determine, based on the capability report, that the UE is capable of detecting transmissions of a second RAT, wherein the second RAT is a non-cellular RAT;
		in response to the determination that the UE is capable of detecting transmissions of the second RAT, transmit monitoring parameters to the UE, the monitoring parameters including: 
			an observation window at a specific time; and
			a number of observations to perform within the observation window, wherein the number of observations is greater than 2;
		monitor traffic load of the second RAT based on a second number of observations which is greater than 2 within the observation window to determine a monitored traffic load;
		determine that there is a level of traffic of the first RAT during the observation window at the specific time based on traffic of at least one other cellular base station;
		receive an event-based traffic load report from the UE indicating a reported traffic load of the second RAT during the observation window at the specific time, wherein the event-based traffic load report comprises an indication of a reported traffic load of the second RAT based on the observation window and the number of observations, wherein the reported traffic load is a percentage of observations within the observation window for which the second RAT is measured to be busy; 
		determine a calibrated traffic load by calibrating the reported traffic load of the second RAT during the observation window at the specific time by excluding contributions on the level of traffic of the first RAT during the observation window at the specific time; and
		determine that a hidden network of the second RAT is present at a location of the UE, wherein the determination is based at least in part on a comparison of the monitored traffic load and the calibrated 

	48. (Currently Amended) The base station of claim 47, wherein:
	the base station is a cellular base station; and
	the first RAT is 5G NR
 

	49. (Currently Amended) The base station of claim 48, wherein the level of traffic of the first RAT during the observation window at the specific time is further based on scheduling information 

	50. (Currently Amended) The base station of claim 49, wherein the processor is further configured to cause the base station to:
	avoid scheduling cellular traffic during the observation window at the specific time 

	51. (Currently Amended) The base station of claim 47, wherein the comparison of the monitored traffic load and the calibrated traffic load 
	determining a difference between a monitored traffic load and the calibrated traffic load 
	comparing the difference to a threshold.
	

52. (Previously Presented) The base station of claim 47, wherein the event-based traffic load report is responsive to a traffic load of the second RAT exceeding a threshold. 

	53. (Currently Amended) The base station of claim 47, the event-based traffic load report 

	54. (Currently Amended) A method, comprising:
	at a base station:
		establishing a connection with a user equipment (UE), wherein the connection uses a first radio access technology (RAT);
		receiving a capability report from the UE;
		determining, based on the capability report, that the UE is capable of detecting transmissions of a second RAT, wherein the second RAT is a non-cellular RAT;
		in response to the determination that the UE is capable of detecting transmissions of the second RAT, transmitting monitoring parameters to the UE, the monitoring parameters including: 
			an observation window at a specific time; and

		monitoring traffic load of the second RAT based on a second number of observations which is greater than 2 within the observation window to determine a monitored traffic load;
		determining that there is a level of traffic of the first RAT during the observation window at the specific time based on traffic of at least one other cellular base station;
		receiving an event-based traffic load report from the UE indicating a reported traffic load of the second RAT during the observation window at the specific time, wherein the event-based traffic load report comprises an indication of a reported traffic load of the second RAT based on the observation window and the number of observations, wherein the reported traffic load is a percentage of observations within the observation window for which the second RAT is measured to be busy; 
		determining a calibrated traffic load by calibrating the reported traffic load of the second RAT during the observation window at the specific time by excluding contributions on the level of traffic of the first RAT during the observation window at the specific time; and
		determining that a hidden network of the second RAT is present at a location of the UE, wherein the determination is based at least in part on a comparison of the monitored traffic load and the calibrated 

	55. (Currently Amended) The method of claim 54, wherein:
	the base station is a cellular base station; and
	the first RAT is 5G NR
 

	56. (Currently Amended) The method of claim 55, wherein the level of traffic of the first RAT during the observation window at the specific time is further based on scheduling information 

	57. (Currently Amended) The method of claim 56, further comprising:
	avoiding scheduling cellular traffic during the observation window at the specific time 

	58. (Currently Amended) The method of claim 54, wherein the comparison of the monitored traffic load and the calibrated traffic load 
calibrated traffic load 
	comparing the difference to a threshold.

	59. (Previously presented) The method of claim 54, wherein the event-based traffic load report is responsive to a traffic load of the second RAT exceeding a threshold. 

Allowable Subject Matter
Claim 40-59 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination fails to accurately teach the claimed invention as amended in the Examiner’s Amendment authorized on 3/14/2022. Specifically, the prior art fails to teach, “the UE is capable of detecting transmissions of a second RAT, wherein the second RAT is a non-cellular RAT,” “the monitoring parameters including: an observation window at a specific time; and a number of observations to perform within the observation window, wherein the number of observations is greater than 2,” and “determine that there is a level of traffic of the first RAT during the observation window at the specific time based on traffic of at least one other cellular base station;
		receive an event-based traffic load report from the UE indicating a reported traffic load of the second RAT during the observation window at the specific time, wherein the event-based traffic load report comprises an indication of a reported traffic load of the second RAT based on the observation window and the number of observations, wherein the reported traffic load is a percentage of observations within the observation window for which the second RAT is measured to be busy; 
		determine a calibrated traffic load by calibrating the reported traffic load of the second RAT during the observation window at the specific time by excluding contributions on the level of traffic of the first RAT during the observation window at the specific time; and
		determine that a hidden network of the second RAT is present at a location of the UE, wherein the determination is based at least in part on a comparison of the monitored traffic load and the calibrated traffic load” in combination with the other limitations of the claimed invention.
Examiner cites Van Der Velde et al. (“Van Der Velde”) (US 20180124622 A1) ¶0073, ¶0077-83, ¶0088-97, a UE measures the air interface over consecutive time units and in response to RSSI in at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY L VOGEL/Primary Examiner, Art Unit 2478